DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustability of the housing (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s). The specification does not call out the housing using the term “housing” in the detailed description, and no element number is specified for the housing. The only discussion of the term “housing” in the specification is on page 11, lines 4-8 (the brief description of Figure 11). Figure 11 is copied below. The housing in Figure 11 is presumed to be the outer casing of the biasing element 17, which is shown bolted to the support structure 14. No vertical adjustability of the housing itself is shown, nor is it described in the specification. The seat post 18 is vertically adjustable, but the seat post is separately recited in claim 1. The drawings do not show any vertical adjustability of a housing. No new matter should be entered.

    PNG
    media_image1.png
    688
    628
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-10 and 16-19 are objected to because of the following informalities: The claims are listed with the identifier “Withdrawn”, but the entirety of the claim text is deleted in each claim. Withdrawn claims should have the claim text preserved (see MPEP 714). If the claims are intended to be canceled, then they should be listed with the claim identifier “Canceled” and no claim text should be listed. It is further noted that claims 16-19 were not listed in the claims in the response dated 2/2/22, and the Final Rejection dated 5/23/22 indicated that these claims were canceled. For the purposes of this Office Action, claims 7-10 and 16-19 will be treated as pending but withdrawn claims, but Applicant is advised that any future amendments must properly identify the claims, and the numbering of the claims must be preserved in accordance with 37 CFR 1.126. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “securing means” in claim 5 and  “biasing means” in claims 14 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
It is noted that the limitations “securing means” and “biasing means” are not accompanied by sufficient structure in claims 1 and 4 and are therefore interpreted under 35 U.S.C. 112(f) in said claims.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “a housing adjustably attached to said support structure” and “said housing being vertically adjustable with respect to said support structure”. There is not sufficient support for this limitation in the original disclosure. As noted in the drawing objection above, the drawings do not illustrate the housing having a vertical adjustability. The specification also only refers to the “housing” in the brief description of Figure 11, and does not disclose vertical adjustability of the housing. The seat post 18 is the only element in the assembly that is understood to be vertically adjustable relative to the support structure. In the reply filed 8/5/22, Applicant did not point out support for the new limitation in the original disclosure.

Specification
The amendment filed 8/5/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as set forth above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a housing adjustably attached to said support structure at an upper end thereof”. It is unclear if the “upper end” recited in this limitation is provided on the support structure or the housing. As currently worded, it would appear that the “upper end thereof” is an upper end of the support structure, but an upper end of the support structure is previously introduced. Does this introduce an upper end of the housing, or an upper end of the support structure? If it does refer to the support structure, are two upper ends required on the support structure?
Claims 4-6 and 11-15 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (U.S. Patent Application Publication No. 2016/0338341) in view of Richey (U.S. Patent No. 9,516,874).
Regarding claim 1, Thevenet discloses a tree stand for hunting and observing game, said tree stand comprising:
a standing surface (28),
a support structure (62) having an upper end and a lower end (top and bottom ends of the flanges 62),
a housing (12) adjustably attached (via pin 162 and apertures 162) to said support structure at an upper end thereof, having upward biasing means disposed therein (gas spring piston disclosed in at least paragraph 0015),
a seat post (14) having a first end and a second end (upper and lower ends of the post 14, respectively), wherein the second end of said seat post telescopically engages said housing within said housing biasing means [FIG. 2],
a seat assembly (26, 20, 18) including a seat member (26), pivotally attached to said seat post first end (via pivoting bracket 18) so that said seat member may be raised and lowered (paragraphs 0015, 0021); and
a securing means (16, 22, 24) attached to said housing, said securing means being used to temporarily maintain said seat assembly in position at a desired height (paragraph 0015), wherein said securing means may be manually operated by hand (via lever 22), and
wherein said upward biasing means applies force to said seat assembly to automatically urge said seat assembly away from said housing when the height is not maintained by said securing means (paragraph 0015).
Thevenet does not disclose that said support structure is pivotally attached to said standing surface or that the housing is vertically adjustable with respect to said support structure.
Nonetheless, Richey discloses a tree stand including a support structure (110) pivotally attached (via 154) [FIG. 7] to a standing surface (104), wherein a housing (116) is adjustably attached to said support structure [FIG. 9], said housing being vertically adjustable with respect to said support structure (via the adjustment mechanism shown in Figure 9 and described in column 4, lines 6-14, the housing is able to pivot relative to the support structure 110, such that a maximum vertical height of the housing 116 is adjusted relative to a maximum vertical height of the support structure; this reads on the claimed vertical adjustability.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stand of Thevenet to include the pivoting support structure taught by Richey, in order to provide a collapsible configuration for the stand for ease of transport and installation.
Regarding claim 4, Thevenet discloses that said securing means allows for infinite adjustment of the height of said seat member (the use of a gas spring inherently provides continuous or infinite adjustability of the position of the seat member 26).
Regarding claim 5, Thevenet discloses that said securing means includes a seat post clamp (18, 20, 24) to engage and secure said seat post (paragraph 0021).
Regarding claim 6, Thevenet discloses that said post clamp includes an elongated action arm assembly (arm of the lever 24).
Regarding claim 14, Thevenet discloses that said biasing means within said housing comprises a gas spring (paragraph 0015).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (U.S. Patent Application Publication No. 2016/0338341) in view of Richey (U.S. Patent No. 9,516,874), as applied to claim 1 above, and further in view of Amacker (U.S. Patent No. 5,332,063).
Regarding claims 11-13, Thevenet, as modified above, discloses the tree stand and the standing surface, but does not disclose a ladder.
Nonetheless, Amacker discloses a ladder (14) disposed between a standing surface (12) and the ground [FIG. 1], wherein said ladder is removably attached (via nut and bolt sets 53) to said standing surface [FIG. 1], wherein said ladder is collapsible (column 5, lines 53-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tree stand of Thevenet, as modified above, to include the ladder taught by Amacker, in order to allow a user to gain access to a higher elevation when hunting, and to provide means to easily access the tree stand and enter/exit the stand from the ground.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (U.S. Patent Application Publication No. 2016/0338341) in view of Richey (U.S. Patent No. 9,516,874), as applied to claim 1 above, and further in view of Bach (U.S. Patent Application Publication No. 2011/0303818).
Regarding claim 15, Thevenet, as modified above, discloses the biasing means within the housing, but does not disclose that it comprises a metal spring.
Nonetheless, Bach discloses a biasing means for a seat (paragraph 0004) comprising a metal spring (16; paragraph 0014 discloses a metal composition for the spring).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the biasing means of Thevenet, as modified above, to include a metal spring, as taught by Bach, in order to provide resilient and constant biasing force without requiring the use of pressurized fluid that is subject to leakage.

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The arguments only refer to the new limitations added in the claims without pointing out how they distinguish the claimed invention from the disclosure of Thevenet, as modified by Richey. The new limitations are taught by the combination of prior art, as set forth above. It is also noted that the new limitations do not appear to be sufficiently supported in the original disclosure, as set forth in the rejection under 35 U.S.C. 112(a) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634